Citation Nr: 0611484	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-28 938A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
anxiety disorder for the purpose of accrued benefits.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) for the purpose of accrued benefits.

3.  Entitlement to special monthly compensation (SMC) based 
on a need for regular aid and attendance or on housebound 
status for the purpose of accrued benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1940 to May 1950 and in the United States Air 
Force from May 1950 to May 1962.  He died on March [redacted], 2000.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2002 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

FINDINGS OF FACT

1.  At death the veteran's service-connected disabilities 
were anxiety disorder evaluated as 70 percent disabling, 
kidney disability evaluated as 10 percent disabling, and 
hearing loss in the right ear evaluated as 10 percent 
disabling.  His combined service-connected rating for 
compensation was 80 percent.

2.  Immediately prior to death, the veteran had been able to 
perform all activities of daily living and did not need the 
regular aid and attendance of another person to perform such 
activities.

3.  At death and immediately prior thereto, the veteran 
suffered total occupational and social impairment and was 
unemployable and housebound due to non-service-connected 
dementia and not as a result of one or more service-connected 
disabilities.  

CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 70 percent for 
anxiety disorder for the purpose of accrued benefits is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 2002); 
38 C.F.R. §§ 3.1000, 4.130, Diagnostic Code 9413 (2005).

2.  Entitlement to TDIU for the purpose of accrued benefits 
is not warranted.  38 U.S.C.A. §§ 5107, 5121(a) (West 2002); 
38 C.F.R. § 4.16(a) (2005).

3.  Entitlement to SMC based on a need for regular aid and 
attendance or on housebound status for the purpose of accrued 
benefits is not warranted.  38 U.S.C.A. §§ 1114(l), 5107, 
5121(a) (West 2002); 38 C.F.R. § 3.350(b)(3)(4), 3.352(a) 
(2005).

     
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in March 2004 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  There is no 
indication in the record that additional evidence material to 
the issues decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claims decided herein.  The timing of the notice 
provided to the appellant in March 2004 was not prejudicial 
to her in view of the fact that she has had a period of more 
than one year since the VCAA notice was provided to her to 
submit or identify existing additional evidence in support of 
her appeal. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman
 v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In the 
instant case, however, there are no claims on appeal of 
entitlement to service connection for any disability for the 
purpose of accrued benefits, so there is no possibility that 
the appellant has been prejudiced by the fact that the VCAA 
notice provided to her by the RO in March 2004 did not 
include those elements.

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000 (2005).  For a survivor to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death or have been entitled to benefits, 
accrued and unpaid, under an existing rating or decision.  
Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998).  

In this case, the veteran did have claims for the VA benefits 
of an increased rating for anxiety disorder, TDIU, and SMC 
based on a need for regular aid and attendance or housebound 
status pending at the time of his death, and so the appellant 
has basic eligibility to accrued benefits.  However, for the 
reasons stated below, she is not entitled to accrued benefits 
in this appeal.    

The legal criteria for entitlement to the three benefits 
sought on appeal by the appellant for accrued benefits 
purposes (a schedular rating of 100 percent for the veteran's 
service-connected psychiatric disability of anxiety disorder; 
TDIU; and SMC) are different, but the reason why each such 
benefit must be denied is the same.

Entitlement to a schedular evaluation of 100 percent for the 
veteran's service-connected anxiety disorder would require a 
showing that the anxiety disorder had increased in severity 
to the point of causing total occupational and social 
impairment.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2005). 

Entitlement to a grant of TDIU would require a showing that 
the veteran became unable to secure or follow a substantially 
gainful occupation due to the impairment attributable to his 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) 
(2005).

Entitlement to SMC based on a need for regular aid and 
attendance or on housebound status would require a showing 
that the veteran was permanently bedridden or so helpless as 
to be in need of regular aid and attendance due to impairment 
attributable to his service-connected disabilities. See 38 
U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3)(4), 3.352(a) 
(2005).
  
It may be seen that the common thread linking the three 
claimed benefits is that the level of impairment required by 
law for entitlement to each such benefit must be due to 
service-connected disability.  However, in the veteran's 
case, the competent medical evidence of record clearly 
demonstrates that at his death in March 2000 and immediately 
prior thereto his mental/emotional impairment resulting in 
total occupational and social impairment was due to non-
service-connected dementia and not to his service-connected 
anxiety disorder.  Similarly, his inability just prior to the 
time of his death to secure or follow a substantially gainful 
occupation was due to non-service-connected dementia and not 
to his service-connected anxiety disorder, kidney disorder, 
or right ear hearing loss, or to a combination of service-
connected disabilities. 

Finally, as shown by the report of a VA medical examination 
conducted in January 1999, the veteran's housebound status, 
that is, the fact that he was only capable of leaving his 
residence, accompanied by another person, to go to medical 
appointments, was due to non-service-connected dementia and 
not to his service-connected anxiety disorder.  There is no 
medical opinion of record contrary to the medical findings 
and opinion of the VA examining physician in that regard, and 
the appellant, as a lay person, is not qualified to state an 
opinion on the question of whether the veteran's housebound 
status was due to non-service-connected dementia or to his 
service-connected disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  There is thus no competent 
medical evidence or other credible evidence of record showing 
that at the time of the January 1999 VA examination or at his 
death the veteran was housebound due to service-connected 
disability.

The physician who conducted the January 1999 VA examination 
found that the veteran was in fact still able to carry out 
all activities of daily living without assistance, and there 
is no competent medical evidence of record to the contrary.   
There is thus no competent medical evidence or other credible 
evidence of record showing that at the time of the January 
1999 VA examination or at his death the veteran was in need 
of the regular aid and attendance of another person due to 
service-connected disability.
 
In sum, although the veteran was at death and immediately 
prior thereto unemployable and housebound, with total 
occupational and social impairment, that level of disability 
was attributable to his diagnosed non-service-connected 
dementia and not to any service-connected disability.  As the 
VA physician who examined the veteran in January 1999 stated 
in an addendum to the examination report, in terms of 
impairment of functioning, the veteran's non-service-
connected dementia "overshadowed" his service-connected 
anxiety disorder.  Therefore, the appellant, as the veteran's 
surviving spouse, is not entitled to the accrued benefits 
which she has been seeking in this appeal, and entitlement to 
those benefits is not established.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2000).

As the preponderance of the evidence is against the 
appellant's accrued benefits claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  

ORDER

Entitlement to an evaluation in excess of 70 percent for 
anxiety disorder for the purpose of accrued benefits is 
denied.

Entitlement to TDIU for the purpose of accrued benefits is 
denied.

Entitlement to SMC based on a need for regular aid and 
attendance or on housebound status for the purpose of accrued 
benefits is denied.   



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


